         Case 1:19-cv-09236-KPF Document 35 Filed 11/20/19 Page 1 of 1



                                                                             November 20, 2019

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007
              Re:    Leibowitz et al. v. iFinex Inc., et al., Case No. 19-CV-09236-KPF.

Dear Judge Failla:

       We represent Plaintiffs in the above-referenced action and write in response to Defendants’
pre-motion letter dated November 15, 2019 (ECF No. 28). Plaintiffs were unable take a position
on Defendants’ pre-motion letter because, during the pre-letter conference, counsel for Defendants
would not disclose the anticipated grounds for their motion.

       Now that Plaintiffs have reviewed Defendants’ filing, they do not oppose allowing
Defendants to file a motion to dismiss – as is their right under the Federal Rules – nor do they
oppose a pre-motion conference to set a briefing schedule. Plaintiffs will oppose the anticipated
motion to dismiss.

                                                    Respectfully,

                                                    ROCHE FREEDMAN LLP

                                                    /s/ Kyle W. Roche
                                                    Kyle W. Roche
                                                    Joseph M. Delich
                                                    185 Wythe Avenue F2
                                                    Brooklyn, New York 11249
                                                    t: (929) 457-0050
                                                    t: (929) 457-0057
                                                    kyle@rochefreedman.com
                                                    jdelich@rochefreedman.com

                                                    Devin (Velvel) Freedman
                                                    200 South Biscayne Blvd. Ste. 5500
                                                    Miami, Florida 33131
                                                    t: (305) 357-3861
                                                    vel@rochefreedman.com
                                                    Counsel for Plaintiffs
cc: Counsel of Record (by ECF)
